DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer filed on 11 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent which could issue from US Application 14/903,318 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 16 requires the resin to be crosslinked with “a polyepoxy (c1) or polyol compound (c2)” which appears to be precluded by the independent claim which now requires “the vinyl resin consisting of a polymer (B) consisting of a vinyl monomer (b)”, which does not allow for additional components not listed thereafter.  For the purpose of examination, the claims have been examined as best understood however clarification on what is allowable in the claimed resin based on the consisting of language is required.	
	
Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
MPEP 2113 relating to Product by Process limitations - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 

Claim Rejections - 35 USC § 103
Claims 1, 14-23 are rejected under 35 U.S.C. 103 as obvious over Murai et al. (US Pub 2001/0008726 cited in IDS).
In regard to independent claim 1, 17, 18, 19, 20 and 21, Murai et al. teach a coated active material for lithium ion batteries comprising: a resin composition for coating an active material for lithium ion batteries (title), comprising: a resin (adhesive) for coating an active material for lithium ion batteries, see anode and cathode materials including a conductive additive (paragraphs [0076-0077]); 
and an active material (electrode materials described above) for lithium ion batteries, wherein, a surface of the active material for lithium ion batteries is partially coated with the resin composition for coating an active material for lithium ion batteries (adhesive 8 coating active material layers 3, 6 - in regard to claims 17 and 18), 
the resin comprises a vinyl resin consisting of a polymer consisting of a vinyl monomer as an essential constituent monomer (methacrylic acid ester monomer present in an amount such as 50 or 75 parts by weight in Examples - see paragraphs [0060-0113]), and 
a copolymerizable vinyl monomer (b3) comprises a carvyl (meth)acrylate (such as methyl or butyl methacrylate, 2-ethylehexyl methacrylate or a combination thereof- paragraph [0065]) which is an ester of formed from a monool having 1 to 20 carbon atoms and (meth)acrylic acid and has the formula (1) and therefore is also considered to obviate vinyl monomer (b2), and may be present in an amount such as 50% by weight (see Examples, paragraph [0020] - in regard to the weight percentages of claims 19-21).
 claims 14 and 15 - see also optimizing polymerization for heat resistance and adhesiveness - paragraph [0067]), the Examiner notes that the material described by the prior art is indistinguishable from the claimed resin in terms of the method of production, composition and structure and as a resin including a meth acrylic acid monomer is a preferred material of the instant specification such is reasonably expected to have the claimed properties absent evidence to the contrary (see MPEP 2112.01 above).
In regard to claim 16, these claims relate to the content of the components or processes during the forming of the polymer which does not distinguish from the claims from the prior art structure (see MPEP 2113 - Product by Process claims above) absent evidence that the claimed processes result in a patentably distinct structure.  In any event, the Murai et al. teach crosslinking and precursor materials which overlap the claimed ranges as applied above (such as two different acrylate monomers with contents of 25, 50 or 75 parts by weight each in various embodiments) with various polyol compounds (paragraph [0020, 0062]).
In regard to claims 22 and 23, as noted above, the vinyl monomer comprises a monocarboxylic acid having 3 to 15 carbon atoms such as methacrylic acid esters, and the carvyl (meth)acrylate comprises a methyl (meth)acrylate or butyl (meth)acrylate (see binder section of the reference cited above, paragraph [0065]) which are vinyl hydrocarbons.  The Examiner notes the claim requiring “(meth)acrylic acid” is not taken to distinguish from the prior art which has esters of meth acrylic acids because as the instant claims are drawn to a polymerized resin, no active hydrogen (or donatable proton) is taken to be present (i.e. the methacrylic acid has been polymerized and is simply a monomer of what was previously methacrylic acid and is indistinguishable form the methacrylic ester monomers described by the prior art - see MPEP 2113 above).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 12-16, 19 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,283,066 (which has not issued as of the writing of this office action, currently published as US Pub 2017/0012283 newly cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims more specifically claim the actual monomer breakdown of the resin material, the instant claimed properties would be expected to be present in the coating resin of the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsuchiya et al. (US Pub 2010/0047690) teaches acrylic acid monomers (paragraph [0031]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723